ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
Colonna's Shipyard, Inc.                   )      ASBCA Nos. 59336, 60389
                                           )
Under Contract No. N50054-13-C-1304        )

APPEARANCES FOR THE APPELLANT:                    James A. Kelley, Esq.
                                                   James A. Kelley & Associates
                                                   Washington, DC

                                                  Donald C. Holmes, Esq.
                                                   Holmes, Pittman & Haraguchi, LLP
                                                   Greensboro, MD

APPEARANCES FOR THE GOVERNMENT:                   Ronald J. Borro, Esq.
                                                   Navy Chief Trial Attorney
                                                  Robyn L. Hamady, Esq.
                                                   Trial Attorney

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 14 November 2017




      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59336, 60389, Appeals of
Colonna's Shipyard, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals